       Case 6:20-cv-00812-ADA Document 50-16 Filed 04/30/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                       Nos. 6:20-cv-00812-ADA
BRAZOS LICENSING AND DEVELOPMENT,                      6:20-cv-00813-ADA
                                                       6:20-cv-00814-ADA
              Plaintiff,                               6:20-cv-00815-ADA
                                                       6:20-cv-00902-ADA
       v.                                              6:20-cv-00903-ADA
JUNIPER NETWORKS, INC.,                           JURY TRIAL DEMANDED
              Defendant.


 WSOU INVESTMENTS, LLC D/B/A/ BRAZOS LICENSING AND DEVELOPMENT’S
         OPPOSITION TO JUNIPER NETWORKS, INC.’S MOTION TO
              TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)

       Before the Court is Defendant Juniper’s Motion to Transfer Venue under 28 U.S.C. §

1404(a). The Court, having considered the motion, finds that the motion should be DENIED.

       It is, therefore, ORDERED that Defendant’s is hereby DENIED.

       Signed this ___ day of ______________________, 20____.


                                                  ____________________________________
                                                  ALAN D ALBRIGHT
                                                  UNITED STATES DISTRICT JUDGE
